Argued November 10, 1926.
The clear and comprehensive opinion of the court below relieves us from the necessity of discussing the evidence taken by the referee and by the compensation board. The finding of the latter was that the disability sustained by the plaintiff was directly attributable to the manner in which the hand was treated by the physicians having the case in charge. In the opinion of Dr. Nassau the bandages applied were too tight with the result that the patient suffered contracture and muscular atrophy of the wrist. The condition was a rare one and not necessarily involving mal practice. A swollen hand and wrist and a tight bandage, made so perhaps by an increase of the swelling, were the conditions causing the plaintiff's loss of the use of his hand. The evidence was direct that the swelling immediately followed the blow on the hand. There was a close and immediate connection therefore between the violence applied and the bandage treatment: Hornetz v. P.  R.C.  I. Co.,277 Pa. 40. There was sufficient evidence to sustain the finding of the board and support the judgment of the court.
The judgment is affirmed.